

116 S1507 RS: PFAS Release Disclosure Act
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 119116th CONGRESS1st SessionS. 1507IN THE SENATE OF THE UNITED STATESMay 16, 2019Mrs. Capito (for herself, Mrs. Gillibrand, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksJune 19, 2019Reported by Mr. Barrasso, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo include certain
			 perfluoroalkyl and polyfluoroalkyl substances in the toxics
			 release inventory, and for other purposes.
	
 1.Short titleThis Act may be cited as the PFAS Release Disclosure Act. 2.Additions to toxics release inventory (a)DefinitionsIn this section:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Toxics release inventoryThe term toxics release inventory means the toxics release inventory under section 313(c) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(c)).
				(b)Immediate inclusion
 (1)In generalSubject to subsection (e), beginning January 1 of the calendar year following the date of enactment of this Act, the following chemicals shall be deemed to be included in the toxics release inventory:
 (A)Perfluorooctanoic acid (commonly referred to as PFOA) (Chemical Abstracts Service No. 335–67–1). (B)The salt associated with the chemical described in subparagraph (A) (Chemical Abstracts Service No. 3825–26–1).
 (C)Perfluorooctane sulfonic acid (commonly referred to as PFOS) (Chemical Abstracts Service No. 1763–23–1). (D)The salts associated with the chemical described in subparagraph (C) (Chemical Abstract Service Nos. 45298–90–6, 29457–72–5, 56773–42–3, 29081–56–9, 4021–47–0, 111873–33–7, and 91036–71–4).
 (E)A perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances that is—
 (i)listed as an active chemical substance in the February 2019 update to the inventory under section 8(b)(1) of the Toxic Substances Control Act (15 U.S.C. 2607(b)(1)); and
 (ii)on the date of enactment of this Act, subject to the provisions of— (I)section 721.9582 of title 40, Code of Federal Regulations; or
 (II)section 721.10536 of title 40, Code of Federal Regulations. (2)Threshold for reporting (A)In generalSubject to subparagraph (B), the threshold for reporting the chemicals described in paragraph (1) under section 313(f)(1) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(f)(1)) is 100 pounds.
 (B)RevisionsNot later than 5 years after the date of enactment of this Act, the Administrator shall— (i)determine whether revision of the threshold under subparagraph (A) is warranted; and
 (ii)if the Administrator determines a revision to be warranted under clause (i), initiate a revision under section 313(f)(2) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(f)(2)).
						(c)Inclusion following assessment
 (1)In generalSubject to subsection (e), a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances shall be automatically included in the toxics release inventory beginning January 1 of the calendar year after any of the following dates:
 (A)Establishment of toxicity valueThe date on which the Administrator establishes a toxicity value for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances.
 (B)Significant new use ruleThe date on which the Administrator finalizes a significant new use rule under subsection (a)(2) or (f) of section 5 of the Toxic Substances Control Act (15 U.S.C. 2604) for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances.
 (C)Addition to existing significant new use ruleThe date on which the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances is added to a list of substances covered by a significant new use rule under subsection (a)(2) or (f) of section 5 of the Toxic Substances Control Act (15 U.S.C. 2604).
 (D)Addition as active chemical substanceThe date on which the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances that is on a list of substances covered by a significant new use rule under subsection (a)(2) or (f) of section 5 of the Toxic Substances Control Act (15 U.S.C. 2604) is added as an active chemical substance on the inventory under section 8(b)(1) of the Toxic Substances Control Act (15 U.S.C. 2607(b)(1)).
					(2)Threshold for reporting
 (A)In generalSubject to subparagraph (B), the threshold for reporting under section 313(f)(1) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11203(f)(1)) the substances and classes of substances included in the toxics release inventory under paragraph (1) is 100 pounds.
 (B)RevisionsNot later than 5 years after the date of enactment of this Act, the Administrator shall— (i)determine whether revision of the thresholds under subparagraph (A) is warranted; and
 (ii)if the Administrator determines a revision to be warranted under clause (i), initiate a revision under section 313(f)(2) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(f)(2)).
						(d)Inclusion following determination
 (1)In generalTo the extent not already subject to subsection (b), not later than 2 years after the date of enactment of this Act, the Administrator shall determine whether the substances and classes of substances described in paragraph (2) meet the criteria described in section 313(d)(2) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(d)(2)) for inclusion in the toxics release inventory.
 (2)Substances describedThe substances and classes of substances referred to in paragraph (1) are perfluoroalkyl and polyfluoroalkyl substances and classes of perfluoroalkyl and polyfluoroalkyl substances, including—
 (A)hexafluoropropylene oxide dimer acid (Chemical Abstracts Service No. 13252–13–6); (B)the compounds associated with the chemical described in subparagraph (A) (Chemical Abstracts Service Nos. 62037–80–3 and 2062–98–8);
 (C)perfluoro[(2-pentafluoroethoxy-ethoxy)acetic acid] ammonium salt (Chemical Abstracts Service No. 908020–52–0);
 (D)2,3,3,3-tetrafluoro 2-(1,1,2,3,3,3-hexafluoro)-2-(trifluoromethoxy) propanoyl fluoride (Chemical Abstracts Service No. 2479–75–6);
 (E)2,3,3,3-tetrafluoro 2-(1,1,2,3,3,3-hexafluoro)-2-(trifluoromethoxy) propionic acid (Chemical Abstracts Service No. 2479–73–4);
 (F)3H-perfluoro-3-[(3-methoxy-propoxy) propanoic acid] (Chemical Abstracts Service No. 919005–14–4); (G)the salts associated with the chemical described in subparagraph (F) (Chemical Abstracts Service Nos. 958445–44–8, 1087271–46–2, and NOCAS_892452);
 (H)1-octanesulfonic acid 3,3,4,4,5,5,6,6,7,7,8,8-tridecafluoro-potassium salt (Chemical Abstracts Service No. 59587–38–1);
 (I)perfluorobutanesulfonic acid (Chemical Abstracts Service No. 375–73–5); (J)1-Butanesulfonic acid, 1,1,2,2,3,3,4,4,4-nonafluoro-potassium salt (Chemical Abstracts Service No. 29420–49–3);
 (K)the component associated with the chemical described in subparagraph (J) (Chemical Abstracts Service No. 45187–15–3);
 (L)heptafluorobutyric acid (Chemical Abstracts Service No. 375–22–4); (M)perfluorohexanoic acid (Chemical Abstracts Service No. 307–24–4); and
 (N)a perfluoroalkyl and polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances other than those chemicals described in subparagraphs (A) through (M) that is used to manufacture fluoropolymers, as determined by the Administrator.
 (3)Addition to toxics release inventorySubject to subsection (e), if the Administrator determines under paragraph (1) that a substance or a class of substances described in paragraph (2) meets the criteria described in section 313(d)(2) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(d)(2)), the Administrator shall revise the toxics release inventory to include that substance or class of substances not later than 2 years after the date on which the Administrator makes the determination.
				(e)Confidential business information
 (1)In generalPrior to including on the toxics release inventory pursuant to subsection (b)(1), (c)(1), or (d)(3) any perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances the chemical identity of which is subject to a claim of a person of protection from disclosure under subsection (a) of section 552 of title 5, United States Code, pursuant to subsection (b)(4) of that section, the Administrator shall—
 (A)review that claim of protection from disclosure; and (B)require that person to reassert and substantiate or resubstantiate that claim in accordance with section 14(f) of the Toxic Substances Control Act (15 U.S.C. 2613(f)).
 (2)Nondisclosure of protection informationIf the Administrator determines that the chemical identity of a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances qualifies for protection from disclosure under paragraph (1), the Administrator shall include the substance or class of substances, as applicable, on the toxics release inventory in a manner that does not disclose the protected information.
 (f)Emergency Planning and Community Right-To-Know Act of 1986Section 313(c) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(c)) is amended—
 (1)by striking the period at the end and inserting ; and; (2)by striking are those chemicals and inserting the following: “are—
					
 (1)the chemicals; and (3)by adding at the end the following:
					
 (2)the chemicals included under subsections (b)(1), (c)(1), and (d)(3) of section 2 of the PFAS Release Disclosure Act..  1.Short title; table of contents (a)Short titleThis Act may be cited as the PFAS Release Disclosure and Protection Act of 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of Administrator.TITLE I—PFAS Release DisclosureSec. 101. Additions to toxics release inventory.TITLE II—Drinking WaterSec. 201. National primary drinking water regulations for PFAS.Sec. 202. Monitoring and detection.Sec. 203. Enforcement.Sec. 204. Drinking water state revolving funds.TITLE III—PFAS DetectionSec. 301. Definitions.Sec. 302. Performance standard for the detection of perfluorinated compounds.Sec. 303. Nationwide sampling.Sec. 304. Data usage.Sec. 305. Collaboration.Sec. 306. Authorization of appropriations.TITLE IV—Safe Drinking Water AssistanceSec. 401. Definitions.Sec. 402. Research and coordination plan for enhanced response on emerging contaminants.TITLE V—MiscellaneousSec. 501. Department of Defense authorities.Sec. 502. PFAS data call.Sec. 503. Significant new use rule for long-chain PFAS.Sec. 504. PFAS destruction and disposal guidance.Sec. 505. PFAS research and development. 2.Definition of AdministratorIn this Act, the term Administrator means the Administrator of the Environmental Protection Agency.
		IPFAS Release Disclosure
			101.Additions to toxics release inventory
 (a)Definition of toxics release inventoryIn this section, the term toxics release inventory means the toxics release inventory under section 313(c) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(c)).
				(b)Immediate inclusion
 (1)In generalSubject to subsection (e), beginning January 1 of the calendar year following the date of enactment of this Act, the following chemicals shall be deemed to be included in the toxics release inventory:
 (A)Perfluorooctanoic acid (commonly referred to as PFOA) (Chemical Abstracts Service No. 335–67–1). (B)The salt associated with the chemical described in subparagraph (A) (Chemical Abstracts Service No. 3825–26–1).
 (C)Perfluorooctane sulfonic acid (commonly referred to as PFOS) (Chemical Abstracts Service No. 1763–23–1). (D)The salts associated with the chemical described in subparagraph (C) (Chemical Abstract Service Nos. 45298–90–6, 29457–72–5, 56773–42–3, 29081–56–9, 4021–47–0, 111873–33–7, and 91036–71–4).
 (E)A perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances that is—
 (i)listed as an active chemical substance in the February 2019 update to the inventory under section 8(b)(1) of the Toxic Substances Control Act (15 U.S.C. 2607(b)(1)); and
 (ii)on the date of enactment of this Act, subject to the provisions of— (I)section 721.9582 of title 40, Code of Federal Regulations; or
 (II)section 721.10536 of title 40, Code of Federal Regulations. (2)Threshold for reporting (A)In generalSubject to subparagraph (B), the threshold for reporting the chemicals described in paragraph (1) under section 313(f)(1) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(f)(1)) is 100 pounds.
 (B)RevisionsNot later than 5 years after the date of enactment of this Act, the Administrator shall— (i)determine whether revision of the threshold under subparagraph (A) is warranted; and
 (ii)if the Administrator determines a revision to be warranted under clause (i), initiate a revision under section 313(f)(2) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(f)(2)).
							(c)Inclusion following assessment
 (1)In generalSubject to subsection (e), a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances shall be automatically included in the toxics release inventory beginning January 1 of the calendar year after any of the following dates:
 (A)Establishment of toxicity valueThe date on which the Administrator establishes a toxicity value for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances.
 (B)Significant new use ruleThe date on which the Administrator finalizes a significant new use rule under subsection (a)(2) of section 5 of the Toxic Substances Control Act (15 U.S.C. 2604), except a significant new use rule promulgated in connection with an order issued under subsection (e) of that section, for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances.
 (C)Addition to existing significant new use ruleThe date on which the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances is added to a list of substances covered by a significant new use rule previously promulgated under subsection (a)(2) of section 5 of the Toxic Substances Control Act (15 U.S.C. 2604), except a significant new use rule promulgated in connection with an order issued under subsection (e) of that section.
 (D)Addition as active chemical substanceThe date on which the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances that is on a list of substances covered by a significant new use rule under subsection (a)(2) of section 5 of the Toxic Substances Control Act (15 U.S.C. 2604), except a significant new use rule promulgated in connection with an order issued under subsection (e) of that section, is—
 (i)added to the inventory under subsection (b)(1) of section 8 of the Toxic Substances Control Act (15 U.S.C. 2607) and designated as an active chemical substance under subsection (b)(5)(A) of that section; or
 (ii)designated as an active chemical substance on the inventory in accordance with subsection (b)(5)(B) of that section.
							(2)Threshold for reporting
 (A)In generalSubject to subparagraph (B), the threshold for reporting under section 313(f)(1) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11203(f)(1)) the substances and classes of substances included in the toxics release inventory under paragraph (1) is 100 pounds.
 (B)RevisionsNot later than 5 years after the date of enactment of this Act, the Administrator shall— (i)determine whether revision of the thresholds under subparagraph (A) is warranted; and
 (ii)if the Administrator determines a revision to be warranted under clause (i), initiate a revision under section 313(f)(2) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(f)(2)).
							(d)Inclusion following determination
 (1)In generalTo the extent not already subject to subsection (b), not later than 2 years after the date of enactment of this Act, the Administrator shall determine whether the substances and classes of substances described in paragraph (2) meet the criteria described in section 313(d)(2) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(d)(2)) for inclusion in the toxics release inventory.
 (2)Substances describedThe substances and classes of substances referred to in paragraph (1) are perfluoroalkyl and polyfluoroalkyl substances and classes of perfluoroalkyl and polyfluoroalkyl substances, including—
 (A)hexafluoropropylene oxide dimer acid (Chemical Abstracts Service No. 13252–13–6); (B)the compounds associated with the chemical described in subparagraph (A) (Chemical Abstracts Service Nos. 62037–80–3 and 2062–98–8);
 (C)perfluoro[(2-pentafluoroethoxy-ethoxy)acetic acid] ammonium salt (Chemical Abstracts Service No. 908020–52–0);
 (D)2,3,3,3-tetrafluoro 2-(1,1,2,3,3,3-hexafluoro)-2-(trifluoromethoxy) propanoyl fluoride (Chemical Abstracts Service No. 2479–75–6);
 (E)2,3,3,3-tetrafluoro 2-(1,1,2,3,3,3-hexafluoro)-2-(trifluoromethoxy) propionic acid (Chemical Abstracts Service No. 2479–73–4);
 (F)3H-perfluoro-3-[(3-methoxy-propoxy) propanoic acid] (Chemical Abstracts Service No. 919005–14–4); (G)the salts associated with the chemical described in subparagraph (F) (Chemical Abstracts Service Nos. 958445–44–8, 1087271–46–2, and NOCAS_892452);
 (H)1-octanesulfonic acid 3,3,4,4,5,5,6,6,7,7,8,8-tridecafluoro-potassium salt (Chemical Abstracts Service No. 59587–38–1);
 (I)perfluorobutanesulfonic acid (Chemical Abstracts Service No. 375–73–5); (J)1-Butanesulfonic acid, 1,1,2,2,3,3,4,4,4-nonafluoro-potassium salt (Chemical Abstracts Service No. 29420–49–3);
 (K)the component associated with the chemical described in subparagraph (J) (Chemical Abstracts Service No. 45187–15–3);
 (L)heptafluorobutyric acid (Chemical Abstracts Service No. 375–22–4); (M)perfluorohexanoic acid (Chemical Abstracts Service No. 307–24–4);
 (N)each perfluoroalkyl or polyfluoroalkly substance or class of perfluoroalkyl or polyfluoroalkyl substances for which a method to measure levels in drinking water has been validated by the Administrator; and
 (O)a perfluoroalkyl and polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances other than the chemicals described in subparagraphs (A) through (N) that is used to manufacture fluoropolymers, as determined by the Administrator.
 (3)Addition to toxics release inventorySubject to subsection (e), if the Administrator determines under paragraph (1) that a substance or a class of substances described in paragraph (2) meets the criteria described in section 313(d)(2) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(d)(2)), the Administrator shall revise the toxics release inventory to include that substance or class of substances not later than 2 years after the date on which the Administrator makes the determination.
					(e)Confidential business information
 (1)In generalPrior to including on the toxics release inventory pursuant to subsection (b)(1), (c)(1), or (d)(3) any perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances the chemical identity of which is subject to a claim of a person of protection from disclosure under subsection (a) of section 552 of title 5, United States Code, pursuant to subsection (b)(4) of that section, the Administrator shall—
 (A)review that claim of protection from disclosure; and (B)require that person to reassert and substantiate or resubstantiate that claim in accordance with section 14(f) of the Toxic Substances Control Act (15 U.S.C. 2613(f)).
 (2)Nondisclosure of protected informationIf the Administrator determines that the chemical identity of a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances qualifies for protection from disclosure under paragraph (1), the Administrator shall include the substance or class of substances, as applicable, on the toxics release inventory in a manner that does not disclose the protected information.
 (f)Emergency Planning and Community Right-To-Know Act of 1986Section 313(c) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(c)) is amended—
 (1)by striking the period at the end and inserting ; and; (2)by striking are those chemicals and inserting the following: “are—
						
 (1)the chemicals; and (3)by adding at the end the following:
						
 (2)the chemicals included under subsections (b)(1), (c)(1), and (d)(3) of section 101 of the PFAS Release Disclosure and Protection Act of 2019.. IIDrinking Water 201.National primary drinking water regulations for PFASSection 1412(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(2)) is amended by adding at the end the following:
				
					(D)Perfluoroalkyl and polyfluoroalkyl substances
 (i)In generalNot later than 2 years after the date of enactment of this subparagraph, the Administrator shall promulgate a national primary drinking water regulation for perfluoroalkyl and polyfluoroalkyl substances, which shall, at a minimum, include standards for—
 (I)perfluorooctanoic acid (commonly referred to as PFOA); and (II)perfluorooctane sulfonic acid (commonly referred to as PFOS).
							(ii)Alternative procedures
 (I)In generalNot later than 1 year after the validation by the Administrator of an equally effective quality control and testing procedure to ensure compliance with that national primary drinking water regulation to measure the levels described in subclause (II) or other methods to detect and monitor perfluoroalkyl and polyfluoroalkyl substances in drinking water, the Administrator shall add the procedure or method as an alternative to the quality control and testing procedure described in that national primary drinking water regulation by publishing the procedure or method in the Federal Register.
 (II)Levels describedThe levels referred to in subclause (I) are— (aa)the level of a perfluoroalkyl or polyfluoroalkyl substance;
 (bb)the total levels of perfluoroalkyl and polyfluoroalkyl substances; and (cc)the total levels of organic fluorine.
 (iii)InclusionsThe Administrator may include a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances on—
 (I)the list of contaminants for consideration of regulation under paragraph (1)(B)(i); and (II)the list of unregulated contaminants to be monitored under section 1445(a)(2)(B)(i).
 (iv)MonitoringWhen establishing monitoring requirements for public water systems as part of a national primary drinking water regulation under clause (i) or clause (vi)(II), the Administrator shall tailor the monitoring requirements for public water systems that do not detect or are reliably and consistently below the maximum contaminant level (as defined in section 1418(b)(2)(B)) for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances subject to the national primary drinking water regulation.
 (v)Health risk reduction and cost analysisIn meeting the requirements of paragraph (3)(C), the Administrator may rely on information available to the Administrator with respect to 1 or more specific perfluoroalkyl or polyfluoroalkyl substances to extrapolate reasoned conclusions regarding the health risks and effects of a class of perfluoroalkyl or polyfluoroalkyl substances of which the specific perfluoroalkyl or polyfluoroalkyl substances are a part.
						(vi)Regulation of additional substances
 (I)DeterminationThe Administrator shall make a determination under paragraph (1)(A), using the criteria described in clauses (i) through (iii) of that paragraph, whether to include a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances in the national primary drinking water regulation under clause (i) not later than 18 months after the later of—
 (aa)the date on which the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances is listed on the list of contaminants for consideration of regulation under paragraph (1)(B)(i); and
 (bb)the date on which— (AA)the Administrator has received the results of monitoring under section 1445(a)(2)(B) for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substance; or
 (BB)the Administrator has received finished water data or finished water monitoring surveys for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances from a Federal or State agency that the Administrator determines to be sufficient to make a determination under paragraph (1)(A).
									(II)Primary drinking water regulations
 (aa)In generalFor each perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances that the Administrator determines to regulate under subclause (I), the Administrator—
 (AA)not later than 18 months after the date on which the Administrator makes the determination, shall propose a national primary drinking water regulation for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; and
 (BB)may publish the proposed national primary drinking water regulation described in subitem (AA) concurrently with the publication of the determination to regulate the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances.
									(bb)Deadline
 (AA)In generalNot later than 1 year after the date on which the Administrator publishes a proposed national primary drinking water regulation under item (aa)(AA) and subject to subitem (BB), the Administrator shall take final action on the proposed national primary drinking water regulation.
 (BB)ExtensionThe Administrator, on publication of notice in the Federal Register, may extend the deadline under subitem (AA) by not more than 6 months.
									(vii)Lifetime drinking water health advisory
 (I)In generalSubject to subclause (II), the Administrator shall publish a health advisory under paragraph (1)(F) for a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances not later than 1 year after the later of—
 (aa)the date on which the Administrator finalizes a toxicity value for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; and
 (bb)the date on which the Administrator validates an effective quality control and testing procedure for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substance, if such a procedure did not exist on the date on which the toxicity value described in item (aa) was finalized.
 (II)WaiverThe Administrator may waive the requirements of subclause (I) with respect to a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl and polyfluoroalkyl substances if the Administrator determines that there is a substantial likelihood that the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances will not occur in drinking water..
			202.Monitoring and detection
				(a)Monitoring program for unregulated contaminants
 (1)In generalThe Administrator shall include each substance described in paragraph (2) in the fifth publication of the list of unregulated contaminants to be monitored under section 1445(a)(2)(B)(i) of the Safe Drinking Water Act (42 U.S.C. 300j–4(a)(2)(B)(i)).
 (2)Substances describedThe substances referred to in paragraph (1) are perfluoroalkyl and polyfluoroalkyl substances and classes of perfluoroalkyl and polyfluoroalkyl substances—
 (A)for which a method to measure the level in drinking water has been validated by the Administrator; and
 (B)that are not subject to a national primary drinking water regulation under clause (i) or (vi)(II) of subparagraph (D) of section 1412(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(2)).
 (3)ExceptionThe perfluoroalkyl and polyfluoroalkyl substances and classes of perfluoroalkyl and polyfluoroalkyl substances included in the list of unregulated contaminants to be monitored under section 1445(a)(2)(B)(i) of the Safe Drinking Water Act (42 U.S.C. 300j–4(a)(2)(B)(i)) under paragraph (1) shall not count towards the limit of 30 unregulated contaminants to be monitored by public water systems under that section.
					(b)Applicability
 (1)In generalThe Administrator shall— (A)require public water systems serving more than 10,000 persons to monitor for the substances described in subsection (a)(2);
 (B)subject to paragraph (2) and the availability of appropriations, require public water systems serving not fewer than 3,300 and not more than 10,000 persons to monitor for the substances described in subsection (a)(2); and
 (C)subject to paragraph (2) and the availability of appropriations, ensure that only a representative sample of public water systems serving fewer than 3,300 persons are required to monitor for the substances described in subsection (a)(2).
 (2)RequirementIf the Administrator determines that there is not sufficient laboratory capacity to carry out the monitoring required under subparagraphs (B) and (C) of paragraph (1), the Administrator may waive the monitoring requirements in those subparagraphs.
 (3)FundsThe Administrator shall pay the reasonable cost of such testing and laboratory analysis as is necessary to carry out the monitoring required under paragraph (1) from—
 (A)funds made available under subsection (a)(2)(H) or (j)(5) of section 1445 of the Safe Drinking Water Act (42 U.S.C. 300j–4); or
 (B)any other funds made available for that purpose. 203.EnforcementNotwithstanding any other provision of law, the Administrator may not impose financial penalties for the violation of a national primary drinking water regulation (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)) with respect to a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances for which a national primary drinking water regulation has been promulgated under clause (i) or (vi) of subparagraph (D) of section 1412(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(2)) earlier than the date that is 5 years after the date on which the Administrator promulgates the national primary drinking water regulation.
 204.Drinking water state revolving fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended— (1)in subsection (a)(2), by adding at the end the following:
					
						(G)Emerging contaminants
 (i)In generalSubject to clause (ii), amounts deposited under subsection (t) in a State loan fund established under this section may be used to provide grants for the purpose of addressing emerging contaminants, with a focus on perfluoroalkyl and polyfluoroalkyl substances.
							(ii)Requirements
 (I)Small and disadvantaged communitiesNot less than 25 percent of the amounts described in clause (i) shall be used to provide grants to— (aa)disadvantaged communities (as defined in subsection (d)(3)); or
 (bb)public water systems serving fewer than 25,000 persons. (II)PrioritiesIn selecting the recipient of a grant using amounts described in clause (i), a State shall use the priorities described in subsection (b)(3)(A).;
 (2)in subsection (m)(1), in the matter preceding subparagraph (A), by striking this section and inserting this section, except for subsections (a)(2)(G) and (t); and (3)by adding at the end the following:
					
						(t)Emerging contaminants
 (1)In generalAmounts made available under this subsection shall be allotted to a State as if allotted under subsection (a)(1)(D) as a capitalization grant, for deposit into the State loan fund of the State, for the purposes described in subsection (a)(2)(G).
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $100,000,000 for each of fiscal years 2020 through 2024, to remain available until expended..
				IIIPFAS Detection
 301.DefinitionsIn this title: (1)DirectorThe term Director means the Director of the United States Geological Survey.
				(2)Perfluorinated compound
 (A)In generalThe term perfluorinated compound means a perfluoroalkyl substance or a polyfluoroalkyl substance that is manmade with at least 1 fully fluorinated carbon atom.
 (B)DefinitionsIn this definition: (i)Fully fluorinated carbon atomThe term fully fluorinated carbon atom means a carbon atom on which all the hydrogen substituents have been replaced by fluorine.
 (ii)Nonfluorinated carbon atomThe term nonfluorinated carbon atom means a carbon atom on which no hydrogen substituents have been replaced by fluorine. (iii)Partially fluorinated carbon atomThe term partially fluorinated carbon atom means a carbon atom on which some, but not all, of the hydrogen substituents have been replaced by fluorine.
 (iv)Perfluoroalkyl substanceThe term perfluoroalkyl substance means a manmade chemical of which all of the carbon atoms are fully fluorinated carbon atoms. (v)Polyfluoroalkyl substanceThe term polyfluoroalkyl substance means a manmade chemical containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms.
						302.Performance standard for the detection of perfluorinated compounds
 (a)In generalThe Director shall establish a performance standard for the detection of perfluorinated compounds. (b)Emphasis (1)In generalIn developing the performance standard under subsection (a), the Director shall emphasize the ability to detect as many perfluorinated compounds present in the environment as possible using analytical methods that—
 (A)achieve limits of quantitation (as defined in the document of the United States Geological Survey entitled Analytical Methods for Chemical Analysis of Geologic and Other Materials, U.S. Geological Survey and dated 2002); and
 (B)are as sensitive as is feasible and practicable.
 (2)RequirementIn developing the performance standard under subsection (a), the Director may— (A)develop quality assurance and quality control measures to ensure accurate sampling and testing;
 (B)develop a training program with respect to the appropriate method of sample collection and analysis of perfluorinated compounds; and
 (C)coordinate with the Administrator, including, if appropriate, coordinating to develop media-specific, validated analytical methods to detect individual and different perfluorinated compounds simultaneously.
						303.Nationwide sampling
 (a)In generalThe Director shall carry out a nationwide sampling to determine the concentration of perfluorinated compounds in estuaries, lakes, streams, springs, wells, wetlands, rivers, aquifers, and soil using the performance standard developed under section 302(a).
 (b)RequirementsIn carrying out the sampling under subsection (a), the Director shall— (1)first carry out the sampling at sources of drinking water near locations with known or suspected releases of perfluorinated compounds;
 (2)when carrying out sampling of sources of drinking water under paragraph (1), carry out the sampling prior to any treatment of the water;
 (3)survey for ecological exposure to perfluorinated compounds, with a priority in determining direct human exposure through drinking water; and
 (4)consult with— (A)States to determine areas that are a priority for sampling; and
 (B)the Administrator— (i)to enhance coverage of the sampling; and
 (ii)to avoid unnecessary duplication. (c)ReportNot later than 90 days after the completion of the sampling under subsection (a), the Director shall prepare a report describing the results of the sampling and submit the report to—
 (1)the Committee on Environment and Public Works and the Committee on Energy and Natural Resources of the Senate;
 (2)the Committee on Energy and Commerce of the House of Representatives; (3)the Senators of each State in which the Director carried out the sampling; and
 (4)each Member of the House of Representatives that represents a district in which the Director carried out the sampling.
					304.Data usage
 (a)In generalThe Director shall provide the sampling data collected under section 303 to— (1)the Administrator; and
 (2)other Federal and State regulatory agencies on request. (b)UsageThe sampling data provided under subsection (a) shall be used to inform and enhance assessments of exposure, likely health and environmental impacts, and remediation priorities.
 305.CollaborationIn carrying out this title, the Director shall collaborate with— (1)appropriate Federal and State regulators;
 (2)institutions of higher education; (3)research institutions; and
 (4)other expert stakeholders. 306.Authorization of appropriationsThere are authorized to be appropriated to the Director to carry out this title—
 (1)$5,000,000 for fiscal year 2020; and (2)$10,000,000 for each of fiscal years 2021 through 2024.
				IVSafe Drinking Water Assistance
 401.DefinitionsIn this title: (1)ContaminantThe term contaminant means any physical, chemical, biological, or radiological substance or matter in water.
 (2)Contaminant of emerging concern; emerging contaminantThe terms contaminant of emerging concern and emerging contaminant mean a contaminant— (A)for which the Administrator has not promulgated a national primary drinking water regulation; and
 (B)that may have an adverse effect on the health of individuals. (3)Federal research strategyThe term Federal research strategy means the coordinated cross-agency plan for addressing critical research gaps related to detecting, assessing exposure to, and identifying the adverse health effects of emerging contaminants in drinking water developed by the Office of Science and Technology Policy in response to the report of the Committee on Appropriations of the Senate accompanying S. 1662 of the 115th Congress (S. Rept. 115–139).
 (4)Technical assistance and supportThe term technical assistance and support includes— (A)assistance with—
 (i)identifying appropriate analytical methods for the detection of contaminants; (ii)understanding the strengths and limitations of the analytical methods described in clause (i);
 (iii)troubleshooting the analytical methods described in clause (i); (B)providing advice on laboratory certification program elements;
 (C)interpreting sample analysis results; (D)providing training with respect to proper analytical techniques;
 (E)identifying appropriate technology for the treatment of contaminants; and (F)analyzing samples, if—
 (i)the analysis cannot be otherwise obtained in a practicable manner otherwise; and (ii)the capability and capacity to perform the analysis is available at a Federal facility.
 (5)Working GroupThe term Working Group means the Working Group established under section 402(b)(1). 402.Research and coordination plan for enhanced response on emerging contaminants (a)In generalThe Administrator shall—
 (1)review Federal efforts— (A)to identify, monitor, and assist in the development of treatment methods for emerging contaminants; and
 (B)to assist States in responding to the human health risks posed by contaminants of emerging concern; and
 (2)in collaboration with owners and operators of public water systems, States, and other interested stakeholders, establish a strategic plan for improving the Federal efforts referred to in paragraph (1).
					(b)Interagency working group on emerging contaminants
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator and the Secretary of Health and Human Services shall jointly establish a Working Group to coordinate the activities of the Federal Government to identify and analyze the public health effects of drinking water contaminants of emerging concern.
 (2)MembershipThe Working Group shall include representatives of the following: (A)The Environmental Protection Agency, appointed by the Administrator.
 (B)The following agencies, appointed by the Secretary of Health and Human Services: (i)The National Institutes of Health.
 (ii)The Centers for Disease Control and Prevention. (iii)The Agency for Toxic Substances and Disease Registry.
 (C)The United States Geological Survey, appointed by the Secretary of the Interior. (D)Any other Federal agency the assistance of which the Administrator determines to be necessary to carry out this subsection, appointed by the head of the respective agency.
 (3)Existing working groupThe Administrator may expand or modify the duties of an existing working group to perform the duties of the Working Group under this subsection.
					(c)National Emerging Contaminant Research Initiative
					(1)Federal research strategy
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Director of the Office of Science and Technology Policy (referred to in this subsection as the Director) shall coordinate with the heads of the agencies described in subparagraph (C) to establish a research initiative, to be known as the National Emerging Contaminant Research Initiative, that shall—
 (i)use the Federal research strategy to improve the identification, analysis, monitoring, and treatment methods of contaminants of emerging concern; and
 (ii)develop any necessary program, policy, or budget to support the implementation of the Federal research strategy, including mechanisms for joint agency review of research proposals, for interagency cofunding of research activities, and for information sharing across agencies.
 (B)Research on emerging contaminantsIn carrying out subparagraph (A), the Director shall— (i)take into consideration consensus conclusions from peer-reviewed, pertinent research on emerging contaminants; and
 (ii)in consultation with the Administrator, identify priority emerging contaminants for research emphasis.
 (C)Federal participationThe agencies referred to in subparagraph (A) include— (i)the National Science Foundation;
 (ii)the National Institutes of Health; (iii)the Environmental Protection Agency;
 (iv)the National Institute of Standards and Technology; (v)the United States Geological Survey; and
 (vi)any other Federal agency that contributes to research in water quality, environmental exposures, and public health, as determined by the Director.
 (D)Participation from additional entitiesIn carrying out subparagraph (A), the Director shall consult with nongovernmental organizations, State and local governments, and science and research institutions determined by the Director to have scientific or material interest in the National Emerging Contaminant Research Initiative.
						(2)Implementation of research recommendations
 (A)In generalNot later than 1 year after the date on which the Director and heads of the agencies described in paragraph (1)(C) establish the National Emerging Contaminant Research Initiative under paragraph (1)(A), the head of each agency described in paragraph (1)(C) shall—
 (i)issue a solicitation for research proposals consistent with the Federal research strategy; and
 (ii)make grants to applicants that submit research proposals selected by the National Emerging Contaminant Research Initiative in accordance with subparagraph (B).
 (B)Selection of research proposalsThe National Emerging Contaminant Research Initiative shall select research proposals to receive grants under this paragraph on the basis of merit, using criteria identified by the Director, including the likelihood that the proposed research will result in significant progress toward achieving the objectives identified in the Federal research strategy.
 (C)Eligible entitiesAny entity or group of 2 or more entities may submit to the head of each agency described in paragraph (1)(C) a research proposal in response to the solicitation for research proposals described in subparagraph (A)(i), including—
 (i)State and local agencies; (ii)public institutions, including public institutions of higher education;
 (iii)private corporations; and (iv)nonprofit organizations.
							(d)Federal technical assistance and support for States
					(1)Study
 (A)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall conduct a study on actions the Administrator can take to increase technical assistance and support for States with respect to emerging contaminants in drinking water samples.
 (B)Contents of studyIn carrying out the study described in subparagraph (A), the Administrator shall identify— (i)methods and effective treatment options to increase technical assistance and support with respect to emerging contaminants to States, including identifying opportunities for States to improve communication with various audiences about the risks associated with emerging contaminants;
 (ii)means to facilitate access to qualified contract testing laboratory facilities that conduct analyses for emerging contaminants; and
 (iii)actions to be carried out at existing Federal laboratory facilities, including the research facilities of the Administrator, to provide technical assistance and support for States that require testing facilities for emerging contaminants.
 (C)Availability of analytical resourcesIn carrying out the study described in subparagraph (A), the Administrator shall consider— (i)the availability of—
 (I)Federal and non-Federal laboratory capacity; and (II)validated methods to detect and analyze contaminants; and
 (ii)other factors determined to be appropriate by the Administrator. (2)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report describing the results of the study described in paragraph (1).
					(3)Program to provide Federal assistance to States
 (A)In generalNot later than 3 years after the date of enactment of this Act, based on the findings in the report described in paragraph (2), the Administrator shall develop a program to provide technical assistance and support to eligible States for the testing and analysis of emerging contaminants.
						(B)Application
 (i)In generalTo be eligible for technical assistance and support under this paragraph, a State shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.
 (ii)CriteriaThe Administrator shall evaluate an application for technical assistance and support under this paragraph on the basis of merit using criteria identified by the Administrator, including—
 (I)the laboratory facilities available to the State; (II)the availability and applicability of existing analytical methodologies;
 (III)the potency and severity of the emerging contaminant, if known; and (IV)the prevalence and magnitude of the emerging contaminant.
 (iii)PrioritizationIn selecting States to receive technical assistance and support under this paragraph, the Administrator—
 (I)shall give priority to States with affected areas primarily in financially distressed communities;
 (II)may— (aa)waive the application process in an emergency situation; and
 (bb)require an abbreviated application process for the continuation of work specified in a previously approved application that continues to meet the criteria described in clause (ii); and
 (III)shall consider the relative expertise and availability of— (aa)Federal and non-Federal laboratory capacity available to the State;
 (bb)analytical resources available to the State; and (cc)other types of technical assistance available to the State.
 (C)Database of available resourcesThe Administrator shall establish and maintain a database of resources available through the program developed under subparagraph (A) to assist States with testing for emerging contaminants that—
 (i)is— (I)available to States and stakeholder groups determined by the Administrator to have scientific or material interest in emerging contaminants, including—
 (aa)drinking water and wastewater utilities; (bb)laboratories;
 (cc)Federal and State emergency responders; (dd)State primacy agencies;
 (ee)public health agencies; and (ff)water associations;
 (II)searchable; and (III)accessible through the website of the Administrator; and
 (ii)includes a description of— (I)qualified contract testing laboratory facilities that conduct analyses for emerging contaminants; and
 (II)the resources available in Federal laboratory facilities to test for emerging contaminants. (D)Water Contaminant Information ToolThe Administrator shall integrate the database established under subparagraph (C) into the Water Contaminant Information Tool of the Environmental Protection Agency.
 (4)FundingOf the amounts available to the Administrator, the Administrator may use not more than $15,000,000 in a fiscal year to carry out this subsection.
 (e)ReportNot less frequently than once every 2 years until 2029, the Administrator shall submit to Congress a report that describes the progress made in carrying out this title.
 (f)EffectNothing in this section modifies any obligation of a State, local government, or Indian Tribe with respect to treatment methods for, or testing or monitoring of, drinking water.
				VMiscellaneous
 501.Department of Defense authoritiesIn addition to any other requirements, when otherwise authorized to expend funds for the purpose of addressing ground or surface water contaminated by a perfluorinated compound, the Secretary of Defense may, to expend those funds, enter into a grant agreement, cooperative agreement, or contract with—
 (1)the local water authority with jurisdiction over the contamination site, including— (A)a public water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)); and
 (B)a publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)); or
 (2)a State, local, or Tribal government. 502.PFAS data callSection 8(a) of the Toxic Substances Control Act (15 U.S.C. 2607(a)) is amended by adding at the end the following:
				
 (7)PFAS dataNot later than January 1, 2023, the Administrator shall promulgate a rule in accordance with this subsection requiring each person who has manufactured a chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance in any year since January 1, 2006, to submit to the Administrator a report that includes, for each year since January 1, 2006, the information described in paragraph (2)..
 503.Significant new use rule for long-chain PFASNot later than June 22, 2020, the Administrator shall take final action on the significant new use rule proposed by the Administrator under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) in the proposed rule entitled Long-Chain Perfluoroalkyl Carboxylate and Perfluoroalkyl Sulfonate Chemical Substances; Significant New Use Rule (80 Fed. Reg. 2885 (January 21, 2015)).
			504.PFAS destruction and disposal guidance
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall publish interim guidance on the destruction and disposal of perfluoroalkyl and polyfluoroalkyl substances and materials containing perfluoroalkyl and polyfluoroalkyl substances, including—
 (1)aqueous film-forming foam; (2)soil and biosolids;
 (3)textiles treated with perfluoroalkyl and polyfluoroalkyl substances; and (4)spent filters, membranes, and other waste from water treatment.
 (b)Considerations; inclusionsThe interim guidance under subsection (a) shall— (1)take into consideration—
 (A)the potential for releases of perfluoroalkyl and polyfluoroalkyl substances during destruction or disposal, including through volatilization, air dispersion, or leachate; and
 (B)potentially vulnerable populations living near likely destruction or disposal sites; and (2)provide guidance on testing and monitoring air, effluent, and soil near potential destruction or disposal sites for releases described in paragraph (1)(A).
 (c)RevisionsThe Administrator shall publish revisions to the interim guidance under subsection (a) as the Administrator determines to be appropriate, but not less frequently than once every 3 years.
				505.PFAS research and development
 (a)In generalThe Administrator, acting through the Assistant Administrator for the Office of Research and Development, shall—
 (1)(A)further examine the effects of perfluoroalkyl and polyfluoroalkyl substances on human health and the environment; and
 (B)make publicly available information relating to the findings under subparagraph (A); (2)develop a process for prioritizing which perfluoroalkyl and polyfluoroalkyl substances, or classes of perfluoroalkyl and polyfluoroalkyl substances, should be subject to additional research or regulatory efforts that is based on—
 (A)the potential for human exposure to the substances or classes of substances; (B)the potential toxicity of the substances or classes of substances; and
 (C)information available about the substances or classes of substances; (3)develop new tools to characterize and identify perfluoroalkyl and polyfluoroalkyl substances in the environment, including in drinking water, wastewater, surface water, groundwater, solids, and the air;
 (4)evaluate approaches for the remediation of contamination by perfluoroalkyl and polyfluoroalkyl substances in the environment; and
 (5)develop and implement new tools and materials to communicate with the public about perfluoroalkyl and polyfluoroalkyl substances.
 (b)FundingThere is authorized to be appropriated to the Administrator to carry out this section $15,000,000 for each of fiscal years 2020 through 2024.June 19, 2019Reported with an amendment